    Case 3:19-cv-00520-DJH-LLK Document 1 Filed 07/17/19 Page 1 of 4 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE

                                                                    FILED ELECTRONICALLY

DEBORAH POLSON,                                      )
                                                     )
               PLAINTIFF                             )
                                                     )
v.                                                   )   CIVIL ACTION NO.
                                                     )
LIFE INSURANCE                                       )
COMPANY OF NORTH AMERICA,                            )
                                                     )
               DEFENDANT                             )

                          DEFENDANT’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, Life Insurance Company of

North America (“LINA”), by counsel, hereby files this Notice of Removal to the United States

District Court for the Western District of Kentucky, at Louisville, and state as follows:

         1.    On or about June 27, 2019 the Complaint in Case No. 19-CI-03947 was filed in

Jefferson Circuit Court by Plaintiff against LINA. 1 A copy is attached hereto as Exhibit A and

constitutes pleadings served upon LINA to date in this action.

         2.    This Notice of Removal is filed within thirty (30) days after service on LINA of a

copy of the Complaint and Summons in this action and Plaintiff is estopped from seeking

remand of this matter on this basis.



1
  The Complaint incorrectly identifies the Defendant as “Cigna Group Insurance aka Life
Insurance Company of North America.” The Defendant’s correct legal name is Life Insurance
Company of North America. The term "CIGNA Group Insurance" does not refer to any legal
entity in general, to LINA, or to CIGNA Corporation specifically. This term is a registered
service mark of CIGNA Intellectual Property, Inc., licensed for use by direct and indirect
subsidiaries of CIGNA Corporation, including Life Insurance Company of North America.
Case 3:19-cv-00520-DJH-LLK Document 1 Filed 07/17/19 Page 2 of 4 PageID #: 2




       3.      This action is of a civil nature arising from Plaintiff’s claim for an alleged breach

of contract and involving a claim for benefits pursuant to an employee welfare benefit plan,

specifically a long-term disability plan established by Plaintiff’s employer and funded by a long-

term disability insurance policy issued by LINA. (Complt. ¶ ¶ 2, 20-22). Plaintiff also seeks a

judgment declaring that she is entitled to future long-term disability benefits and interest, and she

seeks an award of attorney’s fees.

                            FEDERAL QUESTION JURISDICTION

       4.      This is an action over which this Court has original federal question jurisdiction

under 28 U.S.C. § 1331 and 29 U.S.C. §§ 1132 and 1144, inasmuch as the Complaint claims

long-term disability benefits provided by an employee welfare benefit plan, established or

maintained by Plaintiff’s employer and regulated by the Employee Retirement Income Security

Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1001, et seq. (Cmplt., ¶ 2) In the Complaint,

Plaintiff explicitly seeks benefits provided under a group insurance policy, which insures long

term disability benefits under an employee benefit plan established and maintained by her

employer, Honeywell International, Inc. (i.e., the Plan). (Cmplt., ¶ 4).


       5.      The employee benefit plan established and maintained by Honeywell

International, Inc. and any claim for benefits thereunder, are subject to ERISA. (Cmplt., ¶¶ 2, 20-

22).


       6.      Based on the allegations in the Complaint, there can be no dispute that the

employee benefit plan at issue, and thus this action, are governed by ERISA, and that this Court,

therefore, has original federal subject matter jurisdiction over it.




                                                   2
Case 3:19-cv-00520-DJH-LLK Document 1 Filed 07/17/19 Page 3 of 4 PageID #: 3




       7.      Under the sole Count in the Complaint, Plaintiff specifically pleads the her claim

under § 502(a)(1)(B) of ERISA (codified at 29 U.S.C. § 1132(a)(1)(B)). (Cmplt., ¶¶ 20-22).

While in the ad damnum clause of her Complaint Plaintiff purports to also seek “any and all

equitable relief Plaintiff is entitled to under common law contract theory, tort, or under ERISA,”

as well as “any and all relief to which Plaintiff may be entitled under any legal claim, whether it

be pursuant to a contract claim, state based statutory claims, federal ERISA claims, or other

claims that may arise once discovery is complete,” she has not actually or adequately pleaded

any state or common law claim. And even if she had adequately pleaded such some state or

common law claims, those claims would be merely duplicative of her claim under §

502(a)(1)(B), and ERISA would therefore preempt them as ERISA provides exclusive federal

remedies for resolution of claims relating to plan benefits by plan participants and beneficiaries.

Hogan v. Jacobson, 823 F.3d 872, 879 (6th Cir. 2016).


       8.      As further acknowledgment that the sole claim alleged in this action is for relief

under § 502(a)(1)(B) of ERISA, Plaintiff has not made a demand for trial by jury. See Wilkins v.

Baptist Healthcare System, Inc., 150 F.3d 609, 616 (6th Cir. 1998).


       9.      For the foregoing reasons, Plaintiff’s action is removable to this Court pursuant to

29 U.S.C. § 1441 as an action founded upon a claim or right arising out of the laws of the United

States. An action relating to benefits provided by an ERISA plan is properly removable, even if

the defense of ERISA preemption does not appear on the face of the Complaint. See

Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 62-63, 107 S. Ct. 1542 (1987).

       WHEREFORE, Defendant, Life Insurance Company of North America, hereby gives

notice of this removal from the Jefferson Circuit Court to the United States District Court for the

Western District of Kentucky, at Louisville.


                                                3
 Case 3:19-cv-00520-DJH-LLK Document 1 Filed 07/17/19 Page 4 of 4 PageID #: 4




                                                  Respectfully submitted,

                                                  /s/Mitzi D. Wyrick
                                                  Mitzi D. Wyrick
                                                  David A. Calhoun
                                                  WYATT, TARRANT & COMBS, LLP
                                                  500 West Jefferson Street, Suite 2800
                                                  Louisville, Kentucky 40202-2898
                                                  (502) 589-5235
                                                  (502) 589-0309
                                                  mitziwyrick@wyattfirm.com
                                                  dcalhoun@wyattfirm.com
                                                  Counsel for Defendant, Life Insurance
                                                  Company of North America

                               CERTIFICATE OF SERVICE

                 The undersigned hereby certifies on this 17th day of July, 2019 the foregoing
Notice of Removal was filed with the clerk using the Court’s CM/ECF System. The undersigned
further certifies a copy of same was served this 17th day of July, 2019 upon:

    Robert A. Florio
    1500 Story Avenue
    Louisville, KY 40206
    Counsel for Plaintiff, Kerry Cummer

                                                  /s/Mitzi D. Wyrick
                                                  One of Counsel for Defendants
61853547.1




                                              4
